 


110 HRES 1221 : Raising a question of the privileges of the House.
U.S. House of Representatives
0805
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1221 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2008  
Mr. Boehner submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas the Democratic Leadership has engaged in a continuing pattern of withholding accurate information vital for Members of the House of Representatives to have before voting on legislation; 
Whereas the conference report on H.R. 2419, which was adopted by the House on May 14, 2008, and the Senate on May 15, 2008, contained title III, relating to trade, which contained sections 3001 through 3301; 
Whereas the Speaker and the Clerk certified that the enrolled copy of H.R. 2419 transmitted to the President was a true and accurate reflection of the actions taken by the House and Senate; 
Whereas the enrolled copy certified by the Speaker and the Clerk and presented to the President failed to include title III and sections 3001 through 3301 and was not an accurate or complete document; 
Whereas the President vetoed and returned to the House said certified copy; 
Whereas before laying the President’s message before the House, the Speaker and the Democratic Leadership were informed by the Office of the Law Revision Counsel and the Committee on Agriculture that said certified copy was erroneous and not an accurate or complete document; 
Whereas on May 21, 2008, the Democratic Leadership deliberately chose to ignore that notification and instead allowed the House to vote on an incorrect version of this legislation; 
Whereas a veto override requires 2/3 of the House to vote in the affirmative, and knowledge of this mistake may have influenced each Member’s decision and therefore changed the outcome of this vote, which is why the Democratic Leadership chose not to pursue a correction of this legislation; 
Whereas the effect of these actions raises serious constitutional questions and jeopardizes the legal status of this legislation; 
Whereas Speaker Pelosi and Majority Leader Hoyer knowingly scheduled and began consideration of the President’s veto of H.R. 2419, without regard to the serious and obvious constitutional questions and detrimental implications to the sanctity of the House and its process; 
Whereas at the direction of the Republican Leader, senior staff contacted the Chief-of-Staff to the Speaker and the Floor Director for the Majority Leader, requesting that they immediately halt consideration of the veto message until the facts surrounding the errors could be sorted out and all Members could be notified; 
Whereas the Democratic Leadership refused that request; 
Whereas in the 109th Congress, the current Speaker, Nancy Pelosi, offered a privileged resolution, H. Res. 683, accusing the Republicans of concealment, incompetence, and corruption with respect to the enrollment error of the Deficit Reduction Act; 
Whereas the Deficit Reduction Act was the subject of numerous lawsuits questioning its validity due to the enrollment error, including a lawsuit filed by several Democratic Members; 
Whereas in a memorandum from the Clerk of the House to Speaker Nancy Pelosi entitled Farm Bill Omission and dated May 21, 2008, the Clerk stated Enrolling Division staff expressed concern in receiving direct calls from Leadership and the Committee to accelerate the enrolling process.; and 
Whereas the Democratic Leadership’s repeated efforts to thwart the normal legislative process by cutting corners, ignoring requirements of the Constitution and House rules, and rushing through legislation with major errors, forces Members to vote on controversial legislation without thorough time for review and must be denounced: Now, therefore, be it  
 
That— 
(1)the Committee on Standards of Official Conduct shall begin an immediate investigation into the abuse of power surrounding the inaccuracies in the process and enrollment of H.R. 2419, Food and Energy Security Act of 2007, vetoed by the President on May 21, 2008; and 
(2)the Speaker, Majority Leader and other Members of the Democratic Leadership are hereby admonished for their roles in the events surrounding this enrollment error. 
 
